Title: From Thomas Jefferson to Steuben, 24 April 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
Richmond Apr. 24. ½ aft. 7. A.M.

I have information this morning from Capt. Maxwell on his own view that the enemy landed at Westover yesterday evening. If it be impossible that he should have been deceived, it is equally unaccountable that we are uninformed of it from the Videts sent. The movements of the enemy up Chickahominy obliged Colo. Innes, incumbered with 20 waggons with stores, and 100 sick to cross Pamunkey at Ruffin’s ferry. As soon as he has disposed of those, he will endeavor, if the movements of the enemy render it proper, to retire towards this place. There are here about 200 militia armed and 300 unarmed. At Manchester there is I am told a larger number armed, but of this I have no proper information. The militia of several counties being here, I gave Colo. Wood the command till you should be able to have them arranged as you should chuse. He happened to be here on business and it will be inconvenient to him to continue any time.—Can the object of the enemy be our vessels at Osborne’s? There are no public stores here, and they have shewed that private depredation is not within their views.
Colo. Southall shewed to Colo. Wood and myself your orders of Yesterday for the militia to divide into two parties and go to the Long bridge and Turkey island, and to correspond with Colo. Innes. But the enemy having as is supposed landed at Westover, and Colo. Innes crossed Pamunkey it was thought adviseable that Colo. Wood should await your orders on those new circumstances, supposed to be unknown to you at the date of your order.—As soon as it be known that the enemy are landed at Westover, and my presence here no longer necessary I shall cross the river either here or at Tuckahoe and keep in the neighborhood on the other side. I shall be ready and happy to give you every aid from the  civil power which may be necessary. I have the honor to be with great respect Sir Your most obedt servt,

Th: Jefferson


P.S. Arms are much wanted here.

